               Case 1:20-cv-00185-JDP Document 14 Filed 09/02/20 Page 1 of 3


1
2
3
4
5
6
7
8
                                     UNITED STATES DISTRICT COURT
9
                                    EASTERN DISTRICT OF CALIFORNIA
10
11                                                       )
     SAVANN KHY,                                         )    CIVIL NO. 1:20-cv-00185-JDP
12                                                       )
            Plaintiff,                                   )    STIPULATION AND ORDER FOR
13                                                       )
            vs.                                          )    REMAND PURSUANT TO SENTENCE
14                                                       )    FOUR OF 42 U.S.C. § 405(g) AND FOR
     ANDREW SAUL,                                        )    ENTRY OF JUDGMENT
15                                                       )
     Commissioner of Social Security,                    )    ECF No. 13
16          Defendant.
                                                         )
                                                         )
17                                                       )
18          IT IS HEREBY STIPULATED, by and between Savann Khy (Plaintiff) and Andrew Saul,
19
     Commissioner of Social Security (the Commissioner or Defendant), through their respective counsel of
20
     record, that this action be remanded for further administrative action pursuant to section 205(g) of the
21
22   Social Security Act, as amended, 42 U.S.C. section 405(g), sentence four. On remand, the

23   Commissioner will conduct any necessary further proceedings and issue a new decision with

24   evidentiary support for the findings. The Appeals Council will instruct the administrative law judge
25
     (ALJ) to reevaluate the medical evidence, including, but not limited to, all medical-source opinion
26
     evidence concerning Plaintiff’s mental impairments. The Appeals Council will instruct the ALJ to
27
     reevaluate the Plaintiff’s symptom complaints. The Appeals Council will instruct the ALJ to evaluate
28


                                                          1
               Case 1:20-cv-00185-JDP Document 14 Filed 09/02/20 Page 2 of 3


1    further whether Plaintiff has the residual functional capacity to perform her past relevant work or any
2    other work and, if appropriate, obtain supplemental vocational expert testimony to assist in determining
3
     what jobs exist, if any, for Plaintiff given her age, education, vocational factors and residual functional
4
     capacity. The Appeals Council will instruct the ALJ to take further action, as warranted, to update the
5
6    administrative record.

7           The parties further request that the Clerk of the Court be directed to enter a final judgment in
8    favor of Plaintiff, and against Defendant, reversing the final decision of the Commissioner.
9
                                                           Respectfully submitted,
10
                                                           MCGREGOR W. SCOTT
11                                                         United States Attorney
12
13   Dated: August 31, 2020                        By:      /s/ Jacqueline Anna Forslund*
                                                           JACQUELINE ANNA FORSLUND
14                                                         Forslund Law, LLC
                                                           Counsel for Plaintiff
15
                                                           *As authorized via email on August 31, 2020
16
                                                           /s/ S. Wyeth McAdam
17                                                         S. WYETH McADAM
                                                           Special Assistant United States Attorney
18                                                         Counsel for Defendant
19
20
21
22
23
24
25
26
27
28


                                                           2
                Case 1:20-cv-00185-JDP Document 14 Filed 09/02/20 Page 3 of 3


1
                                                      ORDER
2
              The parties’ stipulation for remand, ECF No. 13, is granted as stipulated.
3
4    IT IS SO ORDERED.
5
6    Dated:      September 1, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
7
8
9    No. 204.

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                           3
